                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Richard Quinn Jr.,           )             JUDGMENT IN CASE
                                       )
             Plaintiff(s),             )            3:19-cv-00391-FDW-DCK
                                       )
                 vs.                   )
                                       )
 North Carolina Department of Health   )
        and Human Services

            Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 22, 2020 Order.

                                               January 22, 2020
